
	

113 HR 4726 IH: Innovation in Surface Transportation Act of 2014
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4726
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2014
			Mr. Rodney Davis of Illinois (for himself and Ms. Titus) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to direct the Secretary of Transportation to establish an
			 innovation in surface transportation program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Innovation in Surface Transportation Act of 2014.
		2.Innovation in surface transportation program
			(a)In generalChapter 1 of title 23, United States Code, is amended by inserting after section 104 the following:
				
					105.Innovation in surface transportation program
						(a)In generalThe Secretary, in coordination with State transportation departments, shall establish an innovation
			 in surface transportation program in accordance with the requirements of
			 this section.
						(b)PurposesThe purposes of the program shall be—
							(1)to increase the return on investment in the Nation’s surface transportation system;
							(2)to make the Nation’s surface transportation system more reliable, safe, and efficient by advancing
			 innovative projects selected through State competitions;
							(3)to increase input from local government and stakeholders on projects receiving funding; and
							(4)to leverage Federal highway dollars further through in-State competitions.
							(c)Grants
							(1)In generalA State shall make grants under this section to eligible entities for eligible projects to be
			 carried out in the State using funds reserved by the State for a fiscal
			 year under subsection (e)(1).
							(2)State competitions
								(A)In generalFor the purposes of making grants under this section, a State shall conduct a competition each
			 fiscal year under which the State will accept grant applications submitted
			 by eligible entities.
								(B)Competition datesA State shall conduct a competition under subparagraph (A)—
									(i)not later than 180 days after the date of enactment of this section; and
									(ii)not later than 30 days after the first day of each fiscal year beginning after such date of
			 enactment.
									(3)Selection criteria
								(A)Establishment of selection criteriaThe State selection panel of each State shall establish and make available to the public the
			 project selection criteria that will be used by the State in conducting
			 competitions under paragraph (2).
								(B)FactorsThe project selection criteria of a State may provide for the approval of project applications
			 based on the extent to which the projects—
									(i)improve safety for all users of the transportation network;
									(ii)strengthen the contribution of a national freight network to the Nation’s economic competitiveness;
									(iii)promote multimodal connectivity;
									(iv)strengthen return on investment, particularly the impact on local economic development;
									(v)improve access to jobs, sources of labor, schools, and opportunity;
									(vi)optimize, through better design and operation, the usage and efficiency of existing transportation
			 facilities;
									(vii)improve the reliability of the transportation system of the United States;
									(viii)encourage innovation and the use of technology; or
									(ix)further the purposes described in subsection (b).
									(C)Special consideration of certain factorsIn addition to the factors specified in subparagraph (B), the project selection criteria of a
			 State may—
									(i)provide that special consideration in the approval of project applications is given to eligible
			 projects that—
										(I)maximize the amount of proposed project costs that can be borne by the applicant from non-Federal
			 sources; or
										(II)have prior significant Federal or non-Federal investment; and
										(ii)give equal consideration to differences in the fiscal capacity of public eligible entities.
									(D)Funding distributionThe project selection criteria of a State shall take into consideration the equitable distribution
			 of funds by geography and population.
								(4)Special rule for private transportation providersAn eligible entity that is a private transportation provider may submit a project application in a
			 State competition conducted under paragraph (2) only if the application is
			 sponsored by a public entity.
							(d)Innovation in surface transportation selection panel
							(1)In generalA State, in coordination with local transportation stakeholders, shall establish an innovation in
			 surface transportation selection panel in accordance with this subsection.
							(2)DutiesA State selection panel shall—
								(A)review project applications submitted to the State during a competition conducted under subsection
			 (c)(2); and
								(B)approve and disapprove the project applications based on the criteria set forth in subsection
			 (c)(3).
								(3)MembershipA State selection panel shall be composed of the following members to be appointed by the State—
								(A)not fewer than 3 individuals representing the State’s transportation department;
								(B)not fewer than 3 individuals representing local governments in the State, with at least 1
			 representative from each of—
									(i)a jurisdiction with a population of 50,000 individuals or fewer;
									(ii)a jurisdiction with a population of more than 50,000 individuals and not more than 1,000,000
			 individuals; and
									(iii)a jurisdiction with a population of more than 1,000,000 individuals, if applicable; and
									(C)not fewer than 3 individuals representing metropolitan planning organizations, councils of
			 governments, and rural planning organizations.
								(4)Additional membersIn addition to the members appointed under paragraph (3), a State selection panel shall be composed
			 of 9 members to be appointed by the State, in coordination with local
			 transportation stakeholders, from among individuals representing—
								(A)local chambers of commerce;
								(B)transportation management organizations, travel and tourism boards, economic development
			 organizations, and other coalitions of employers and commerce;
								(C)local air quality boards or local organizations supporting improved air quality;
								(D)State safety boards or local organizations supporting safety;
								(E)transit agencies;
								(F)port authorities, if applicable;
								(G)active transportation organizations;
								(H)public interest organizations; and
								(I)labor unions.
								(5)Distribution of representativesA State shall appoint members to the State’s selection panel in a manner such that—
								(A)the number of members appointed under each of paragraphs (3)(A), (3)(B), and (3)(C) is equal; and
								(B)at least 1 member is appointed under paragraph (4) from each of the entities described in
			 subparagraphs (A) through (H) of paragraph (4), if applicable.
								(6)Geographic diversityThe members of a State selection panel shall be geographically diverse, to the extent practicable.
							(7)Representation limitationExcept for the representatives described in paragraphs (3)(A) and (3)(B)(iii), no entity may be
			 represented on a State selection panel for more than 2 consecutive years
			 if a comparable entity can also be represented on the panel.
							(8)ContinuityA State shall appoint members to the State’s selection panel using a 2-tiered rotation process that
			 ensures continuity of the panel by rotating the membership of the panel on
			 a staggered basis.
							(e)Funding
							(1)Reservation of fundsOn October 1 of each fiscal year, a State shall make the following reservations of funds:
								(A)National highway performance programThe State shall reserve 10 percent of the amount apportioned to the State for the fiscal year under
			 section 104(b)(1)—
									(i)for carrying out State competitions under this section; and
									(ii)for making grants under this section for eligible projects.
									(B)Highway safety improvement programThe State shall reserve not less than 33 percent of the amount apportioned to the State for the
			 fiscal year under section 104(b)(3) for making grants under this section
			 for eligible projects that are projects described in section 148.
								(C)Congestion mitigation and air quality improvement program
									(i)Reservation of fundsThe State shall reserve not less than 33 percent of the amount apportioned to the State for the
			 fiscal year under section 104(b)(4) and unobligated balances for section
			 104(b)(4) from the prior fiscal year for making grants under this section
			 for eligible projects that are projects described in section 149(b).
									(ii)Use of reserved fundsIf the State has one or more nonattainment areas (as defined in section 171(2) of the Clean Air Act
			 (42 U.S.C. 7501(2))), the State shall use amounts reserved under this
			 subparagraph for making grants under this section for eligible projects
			 described in section 149(b) in such areas.
									(D)Surface transportation programThe State shall reserve not less than 33 percent of the amount allocated to the State for the
			 fiscal year under section 133(d)(1)(B) for making grants under this
			 section for eligible projects.
								(E)Transportation alternatives programThe State shall reserve 33 percent of the amount reserved by the State for the fiscal year under
			 section 213(c)(1)(B) for making grants under this section for eligible
			 projects that are projects described in section 213(b).
								(2)Special ruleAny funds that a State directly suballocates to metropolitan areas or direct recipients of funds
			 under section 5307 of title 49 or awards through an open statewide
			 competition to eligible entities shall be excluded from the funds from
			 which reservations are to be made under paragraph (1).
							(3)Non-awarded fundsFor each fiscal year, a State shall—
								(A)determine—
									(i)the total amount of funds, if any, that have been reserved by the State for the fiscal year under
			 paragraph (1) but have not been awarded by the State in grants under this
			 section on or before the last day of the fiscal year; and
									(ii)the total amount of funds, if any, that have been awarded in grants by the State under this section
			 but remain unobligated by the grant recipient after the last day of the
			 5-year period beginning on the date on which the grant was awarded; and
									(B)distribute or redistribute such funds, as appropriate, using the process under subsection (c)(2).
								(f)DefinitionsIn this section, the following definitions apply:
							(1)Eligible entityThe term eligible entity means—
								(A)a local government;
								(B)a regional transportation authority;
								(C)a transit agency;
								(D)a tribal government;
								(E)a private provider of public transportation;
								(F)a nonprofit transportation organization;
								(G)a port authority;
								(H)a joint power authority; or
								(I)a local rail authority.
								(2)Eligible projectThe term eligible project means—
								(A)a project eligible under—
									(i)section 133(b), relating to the surface transportation program;
									(ii)section 148, relating to the highway safety improvement program;
									(iii)section 149(b), relating to the congestion mitigation and air quality improvement program; or
									(iv)section 213(b), relating to the transportation alternatives program; or
									(B)a surface transportation project that will improve the movement of goods along a primary freight
			 network, including multimodal facilities near a primary freight route.
								(3)ProgramThe term program, except as otherwise specifically provided, means the innovation in surface transportation program
			 established under this section.
							(4)State selection panelThe term State selection panel means an innovation in surface transportation selection panel established by a State under
			 subsection (d).
							(g)TransparencyNot later than 30 days after a State has selected projects for a fiscal year to receive funding
			 under this section, the State shall make available, in a
			 publically accessible medium that is easy to navigate—
							(1)the criteria and methodology used to select the projects;
							(2)a list of all the projects for which funding was requested, including, for each such project—
								(A)the total estimated project cost; and
								(B)the amount of funding requested;
								(3)a list of projects that were selected to receive funding under this section, including, for each
			 such project—
								(A)the amount of funding requested;
								(B)the amount of funding granted; and
								(C)the source of the non-Federal share of cost of the project; and
								(4)the ranking and scoring of all projects for which funding was requested.
							(h)Reporting requirements
							(1)State reportsNot later than 180 days after the last day of each fiscal year, a State shall submit to the
			 Secretary a report that describes—
								(A)the information required under subsection (g);
								(B)the organizations that were represented on the State’s selection panel;
								(C)the portion of the funds available to the State for the program that have been obligated; and
								(D)the percentage of the funds available to the State for the program that were used for
			 administrative expenses.
								(2)Biennial report to CongressNot later than September 30, 2016, and biennially thereafter, the Secretary shall submit a
			 consolidated report on the program, including a review of the State
			 reports submitted pursuant to paragraph (1), to—
								(A)the Committee on Banking, Housing, and Urban Affairs of the Senate;
								(B)the Committee on Commerce, Science, and Transportation of the Senate;
								(C)the Committee on Environment and Public Works of the Senate; and
								(D)the Committee on Transportation and Infrastructure of the House of Representatives.
								(3)AvailabilityThe Secretary shall make the report submitted under paragraph (2) available on the public Internet
			 Web site of the Department of Transportation.
							(i)Special rule for States with competitive and suballocated programs
							(1)In generalThe Secretary may permit a State to distribute funding described in subparagraphs (A), (B), (C),
			 (D), or (E) of subsection (e)(1) through the mechanisms described in
			 paragraph (2) if the Secretary certifies that the State is distributing
			 such funding in a manner that fulfills the purposes of this section.
							(2)Distribution mechanismsDistribution mechanisms that qualify under paragraph (1) include—
								(A)an open and competitive State program that is substantially similar to the requirements of this
			 section;
								(B)direct suballocation to metropolitan areas of a majority of all funds—
									(i)apportioned to the State under sections 104(b)(1), 104(b)(2), 104(b)(3), and 104(b)(4); and
									(ii)allocated to the State under section 213(a)(1); and
									(C)a competitive State program or direct suballocation to metropolitan areas or direct recipients of
			 funds under section 5307 of title 49 of more than 95 percent of the funds—
									(i)apportioned to the State under section 104(b)(1), 104(b)(2), 104(b)(3), or 104(b)(4); or
									(ii)allocated to the State under section 213(a)(1).
									(3)Publication in Federal RegisterBefore making a certification under paragraph (1)(B), the Secretary shall—
								(A)publish in the Federal Register the Secretary’s intent to make the certification;
								(B)provide the public not fewer than 90 days to comment on the proposed certification; and
								(C)take into consideration any comments received during the comment period.
								(4)Notice to CongressAt least 15 days before making a certification under paragraph (1)(B), the Secretary shall submit a
			 notice to the congressional committees referred to in subsection (h)(2)
			 and the members of the State’s congressional delegation that includes—
								(A)a notification of the Secretary’s intent to make the certification; and
								(B)a justification for the proposed certification..
			(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item
			 relating to section 104 the following:
				
					
						105. Innovation in surface transportation program..
			
